DISMISS and Opinion Filed March 10, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01036-CV

               D. KYLE FAGIN, INDIVIDUALY AND
             AS TRUSTEE AND BENEFICIARY OF THE
    D. KYLE FAGIN QUALIFIED SUBCHAPTER S TRUST, Appellant
                              V.
     INWOOD NATIONAL BANK, INWOOD BANCSHARES, INC.,
                  AND CHRISTY FAGIN, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01688

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns

      We questioned our jurisdiction over this appeal because it appeared there was

no final judgment. At the Court’s request, appellant filed a letter brief addressing

our concern.

      Generally, this Court has jurisdiction only over appeals from final judgments

and certain interlocutory orders as permitted by statute. See McFadin v. Broadway

Coffeehouse, LLC, 539 S.W.3d 278, 283 (Tex. 2018); see also TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014. A final judgment is one that disposes of all pending

parties and claims. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

      Appellees Inwood National Bank and Inwood Bancshares, Inc. asserted a

counterclaim for attorney’s fees in their answer. Appellee Christy Fagin asserted a

counterclaim for attorney’s fees in her plea in intervention. The appealed order

granting appellees’ respective motions for summary judgment does not dispose of

the counterclaims for attorney’s fees. In his letter brief, appellant acknowledges the

pending counterclaims. He requests that we hold his premature notice of appeal in

abeyance until the pending claims can be addressed. We decline the request because

nothing shows the claims are set for hearing.

      Because claims remain pending in the underlying lawsuit, this Court lacks

jurisdiction over this appeal. Accordingly, we dismiss the appeal without prejudice

to refiling same once a final judgment is entered. See TEX. R. APP. P. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
201036F.P05




                                         –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

D. KYLE FAGIN, INDIVIDUALY              On Appeal from the 116th Judicial
AND AS TRUSTEE AND                      District Court, Dallas County, Texas
BENEFICIARY OF THE D. KYLE              Trial Court Cause No. DC-20-01688.
FAGIN QUALIFIED                         Opinion delivered by Chief Justice
SUBCHAPTER S TRUST, Appellant           Burns. Justices Molberg and
                                        Goldstein participating.
No. 05-20-01036-CV        V.

INWOOD NATIONAL BANK,
INWOOD BANCSHARES, INC.,
AND CHRISTY FAGIN, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED without prejudice.

     It is ORDERED that appellees INWOOD NATIONAL BANK, INWOOD
BANCSHARES, INC., AND CHRISTY FAGIN recover their costs of this appeal
from appellant D. KYLE FAGIN, INDIVIDUALY AND AS TRUSTEE AND
BENEFICIARY OF THE D. KYLE FAGIN QUALIFIED SUBCHAPTER S
TRUST.


Judgment entered March 10, 2021




                                  –3–